United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.D., Appellant
and
U.S. POSTAL SERVICE, HOMEWOOD
STATION, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-26
Issued: March 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2013 appellant, through his representative, filed a timely appeal from the
September 19, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review this decision.
ISSUE
The issue is whether appellant has more than a three percent impairment of his left upper
extremity or has any impairment of his right upper extremity.
FACTUAL HISTORY
On December 26, 1999 appellant, a 45-year-old mail carrier, filed an occupational
disease claim alleging that his carpal tunnel syndrome was causally related to casing and
carrying mail. OWCP accepted his claim for bilateral carpal tunnel syndrome.
1

5 U.S.C. § 8101 et seq.

In 2013 appellant filed a schedule award claim. Dr. Michael J. Platto, a Board-certified
physiatrist, evaluated his impairment. He examined appellant on August 1, 2013. Dr. Platto
related appellant’s complaints and described his findings on physical examination. He noted the
results of nerve conduction studies and x-rays.
Dr. Platto referred to Table 15-23, page 449 of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (6th ed. 2009). With respect to the left upper
extremity, test findings showed evidence of a motor conduction block. Appellant’s history was
one of mild intermittent symptoms. Physical examination showed decreased sensation. These
criteria gave appellant a default rating of five percent, indicating a moderate impairment. Noting
appellant’s QuickDASH score of 65, severe on the functional scale, Dr. Platto modified
appellant’s rating to six percent. With respect to the right upper extremity, test findings showed
a slight conduction delay. Appellant was essentially asymptomatic and he had no physical
findings. These criteria indicated that appellant had no impairment.
Dr. Platto noted that part of appellant’s degenerative joint disease in the left wrist was
preexisting, going back to his teenage years, when he noted stiffness. Rather than determine
impairment from a diagnosis of post-traumatic degenerative joint disease in Table 15-3, page
397, he decided to use range of motion as an alternative stand-alone method. With 12 degrees of
wrist extension, 2 degrees of radial deviation and 16 degrees of ulnar deviation, Dr. Platto found
that appellant had a 14 percent impairment due to loss of motion. Combining this loss with the 6
percent loss for carpal tunnel syndrome yielded a total left upper extremity impairment of 10
percent.
An OWCP medical adviser reviewed Dr. Platto’s calculations and agreed there was no
basis for an impairment rating based on the right wrist. With respect to the left upper extremity,
he explained that none of the testing met the A.M.A., Guides’ criteria for motor conduction
block2 but did show conduction delay. The medical adviser noted that Dr. Platto did not perform
the required two-point discrimination testing for decreased sensation. As a result, appellant’s
default impairment value was two percent, and the QuickDASH score increased this percentage
to the next higher value. The medical adviser concluded that appellant had a three percent
impairment of the left upper extremity.
In a decision dated September 19, 2013, OWCP issued a schedule award for a three
percent impairment of the left upper extremity and a zero percent impairment of the right.
Appellant’s representative argues that preexisting conditions are to be included in
impairment ratings, and OWCP’s medical adviser ignored the preexisting degenerative condition
in appellant’s left wrist.

2

Sensory and motor palm values were not provided, and the compound motor action potential was not below
4mV (with a normal needle electromyogram). See A.M.A., Guides 487.

2

LEGAL PRECEDENT
The schedule award provision of FECA3 and the implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.5
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.6 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.7
The Board has held that preexisting conditions are to be included in determining the
degree of impairment of the affected member of the body.8
ANALYSIS
There is no dispute with respect to the right upper extremity. Dr. Platto, the evaluating
physiatrist, found no impairment under the A.M.A., Guides. Test findings showed a slight
conduction delay. Appellant was essentially asymptomatic and he had no physical findings.
Under Table 15-23, page 449, these criteria indicate no impairment. OWCP’s medical adviser
agreed. Accordingly, the Board will affirm OWCP’s September 19, 2013 decision on the issue
of right upper extremity impairment.
OWCP’s medical adviser found that Dr. Platto assigned the wrong default impairment
rating for appellant’s left upper extremity. He explained that test findings did not show a motor
conduction block under the criteria described on page 487 of the A.M.A., Guides. Conduction
delays, on the other hand, were established. As a consequence, with an undisputed history of
only mild intermittent symptoms, the default impairment value under Table 15-23, page 449, is
two percent, which indicates a mild impairment.9
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

6

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
8

Richard Kirk, Docket No. 98-207 (1999) (remanding case for further development on whether any preexisting
condition would increase the upper extremity impairment).
9

This is so even with physical findings of decreased sensation, which OWCP’s medical adviser noted was not
supported with two-point discrimination.

3

OWCP’s medical adviser modified this value to three percent based on appellant’s
QuickDASH score of 65. A functional score greater than 60, however, is not consistent with
mild impairment. The A.M.A., Guides states that such would suggest either the presenting
diagnosis is incorrect or a second diagnosis, including symptom magnification, has been
overlooked.10 Given the inconsistency, the Board will remand the case for clarification from
OWCP’s medical adviser on whether a functional scale in the severe range should modify the
default impairment value of a mild impairment. The A.M.A., Guides state that, if the functional
scale is one grade higher than the grade assigned to the condition, the higher value is the
appropriate impairment rating.11 Here, the functional scale is so much higher that Table 15-23
does not even include it as a modifier for mild impairment.
Clarification is also required on the issue of preexisting conditions. The Board has held
that preexisting conditions are to be included in determining the degree of impairment of the
affected member of the body. Dr. Platto noted a preexisting degenerative joint disease in the left
wrist and included the impairment therefrom in his rating for the left upper extremity, but
OWCP’s medical adviser did not address the issue.
Under the sixth edition of the A.M.A., Guides, if there are multiple diagnoses, the
examiner should determine if each should be considered or if the impairments are duplicative. If
there are multiple diagnoses within a specific region, then the most impairing diagnosis is rated
because it is probable this will incorporate the functional losses of the less impairing diagnosis.
“In rare cases,” the examiner may combine multiple impairments within a single region if the
most impairing diagnosis does not adequately reflect the losses. When uncertain about which
method to choose or whether diagnoses are duplicative, the evaluator should calculate the
impairment using different alternatives and choose the method or combination of methods that
gives the most clinically accurate impairment rating.12
Dr. Platto used range of motion to evaluate the preexisting condition and combined that
impairment with the impairment from carpal tunnel syndrome. The A.M.A., Guides states that
peripheral nerve impairment may be combined with diagnosis-based impairments at the upper
extremity level as long as the diagnosis-based impairment does not encompass the nerve
impairment.13 That section, however, does not explicitly state that peripheral nerve impairment
may be combined with range of motion.
The Board will remand the case for a supplemental opinion from OWCP’s medical
adviser clarifying the issues above. After such further development of the medical evidence as
may be necessary, OWCP shall issue a de novo decision on appellant’s schedule award claim for
the left upper extremity.

10

A.M.A., Guides 445.

11

Id. at 449.

12

Id. at 419.

13

Id.

4

CONCLUSION
The Board finds that appellant has no impairment of his right upper extremity. The
Board also finds that the case is not in posture for decision on the extent of his left upper
extremity impairment. Further development of the medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the September 19, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed on the issue of right upper extremity impairment
and is set aside on the issue of left upper extremity impairment. The case is remanded for further
action.
Issued: March 21, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

